Exhibit 1 Sub-Item 77C GENERAL GOVERNMENT SECURITIES MONEY MARKET FUNDS, INC. General Government Securities Money Market Fund MATTERS SUBMITTED TO A VOTE OF SECURITY HOLDERS A Special Meeting of Shareholders was held on June 9, 2010 for General Government Securities Money Market Fund. Below are the total shares entitled to vote at the meeting, and the number of shares represented at the meeting, either in person or by proxy. Total Shares entitled Shares Represented at Meeting, to vote at meeting: in person or by proxy: 12,968,858,544.604 6,531,358,586.959 The following matters were duly approved by the holders of the outstanding Shares of General Government Securities Money Market Fund, Inc. as follows: Approval to amend the Funds fundamental policies and investment restrictions regarding borrowing: Affirmative Votes: 629,325,164.490 Negative Votes: 76,405,794.550 Abstained Votes: 32,255,729.550 Uninstructed Shares: 146,212,682.000 Approval to amend the Funds fundamental policies and investment restrictions regarding lending: Affirmative Votes: 626,774,668.850 Negative Votes: 79,075,099.220 Abstained Votes: 32,136,920.520 Uninstructed Shares: 146,212,682.000 Approval to amend the Funds fundamental policies and investment restrictions to permit investment in other investment companies: Affirmative Votes: 617,671,825.960 Negative Votes: 87,063,151.310 Abstained Votes: 33,251,711.320 Uninstructed Shares: 146,212,682.000 Exhibit 2 Sub-Item 77C GENERAL GOVERNMENT SECURITIES MONEY MARKET FUNDS, INC. General Treasury Prime Money Market Fund MATTERS SUBMITTED TO A VOTE OF SECURITY HOLDERS A Special Meeting of Shareholders was held on June 9, 2010 for General Treasury Prime Money Market Fund. Below are the total shares entitled to vote at the meeting, and the number of shares represented at the meeting, either in person or by proxy. Total Shares entitled Shares Represented at Meeting, to vote at meeting: in person or by proxy: 1,484,656,497.800 748,218,389.810 The following matters were duly approved by the holders of the outstanding Shares of General Treasury Prime Money Market Fund, Inc. as follows: Approval to amend the Funds fundamental policies and investment restrictions regarding borrowing: Affirmative Votes: 620,187,068.580 Negative Votes: 54,552,980.030 Abstained Votes: 26,643,180.200 Uninstructed Shares: 46,835,161.000 Approval to amend the Funds fundamental policies and investment restrictions regarding lending: Affirmative Votes: 612,624,089.920 Negative Votes: 55,222,946.690 Abstained Votes: 33,536,192.200 Uninstructed Shares: 46,835,161.000
